Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 9/19/2022 has been entered.  
Claims 1-6, 8-14 and 16 are pending.  
Claims 7 and 15 are canceled.  
Claims 1-6, 8-14 and 16 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-5, 9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Pub. No.: US 20160353440 A1) in view of Ouchi et al. (Pub. No.: US 20180241525 A1), hereafter respectively referred to as Lee and Ouchi.  
	In regard to Claim 1, Lee teaches An operation method performed in a user equipment (UE) (WTRU, Para. 396, FIG. 1) in a communication system, the operation method comprising: receiving, from a base station, downlink control information (DCI) (a downlink control information (DCI) message, Para. 447) including scheduling information of a data channel (second downlink physical channel may be a PDSCH, Para. 446.  Downlink offset may be configured by a downlink control information (DCI) message, Para. 447).  
Lee teaches determining a resource region of the data channel (a time window may be defined for PDSCH, Para. 395) based on the DCI (Determining the second downlink time window may include defining the second downlink time window as beginning at a downlink offset, Para. 446.  The downlink offset may be configured by a downlink control information (DCI) message, Para. 447) and information indicating a location of a start symbol of the data channel (An offset from the last subframe of the (E)PDCCH may be used to indicate the starting subframe of at least one of the PDSCH, Para. 398, FIG. 8).  
Lee teaches receiving, from the base station, the data channel (second downlink physical channel may be a PDSCH, Para. 446) in the determined resource region (second downlink time window, Para. 446).  
Lee teaches, wherein when a first symbol to which a demodulation reference signal (DM-RS) for the data channel is mapped is set in a first method (DM-RS may be used for the demodulation of a channel (e.g., EPDCCH or PDSCH) and may be transmitted in the resource blocks assigned to the channel (e.g., EPDCCH or PDSCH), Para. 80), the information indicating the location of the start symbol of the data channel is interpreted as a symbol offset (PDCCH and/or EPDCCH may provide control information in a DL Control Information (DCI) format, Para. 74.  An offset from the last subframe of the (E)PDCCH may be used to indicate the starting subframe of at least one of the PDSCH, Para. 398, FIG. 8).  
Lee fails to teach when the first symbol to which the DM-RS for the data channel is mapped is set in a second method, the information indicating the location of the start symbol of the data channel is interpreted as a symbol index in a slot.  
	Ouchi teaches when the first symbol to which the DM-RS for the data channel is mapped is set in a second method (a DMRS associated with the second EPDCCH, the DMRSs described in FIG. 8 can be used, Para. 238.  The DMRS associated with the second EPDCCH is mapped only to OFDM symbols #5 and #6 in slot 1, Para. 238-239, 446, FIG. 8), the information indicating the location of the start symbol of the data channel is interpreted as a symbol index in a slot (the start position (the symbol index 1 at which the allocation of the PDSCH is started) of the PDSCH in a time direction (time symbol direction/OFDM symbol direction) is determined based on IDatastart, Para. 450).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ouchi with the teachings of Lee since Ouchi provides a technique for allocating symbols for DMRSs and PDSCHs, which can be introduced into the system of Lee to permit user equipment to obtain detailed information indicating the specific symbol allocations for data transmission with respect to DM-RSs related to PDSCHs.  


In regard to Claim 4, Lee teaches the DCI is received from the base station in a physical downlink control channel (PDCCH) (PDCCH and/or EPDCCH may provide control information in a DL Control Information (DCI) format, Para. 74).  

In regard to Claim 5, Lee teaches the data channel is a physical downlink shared channel (PDSCH) (second downlink physical channel may be a PDSCH, Para. 446).  


In regard to Claim 9, Lee teaches An operation method performed in a base station in a communication system, the operation method comprising: transmitting, to a user equipment (UE) (WTRU, Para. 396, FIG. 1), downlink control information (DCI) (a downlink control information (DCI) message, Para. 447) including scheduling information of a data channel (second downlink physical channel may be a PDSCH, Para. 446.  Downlink offset may be configured by a downlink control information (DCI) message, Para. 447).  
Lee teaches determining a resource region of the data channel (a time window may be defined for PDSCH, Para. 395) based on the DCI (Determining the second downlink time window may include defining the second downlink time window as beginning at a downlink offset, Para. 446.  The downlink offset may be configured by a downlink control information (DCI) message, Para. 447) and information indicating a location of a start symbol of the data channel (An offset from the last subframe of the (E)PDCCH may be used to indicate the starting subframe of at least one of the PDSCH, Para. 398, FIG. 8).  
Lee teaches transmitting, to the UE (WTRU, Para. 396, FIG. 1), the data channel (second downlink physical channel may be a PDSCH, Para. 446) in the determined resource region (second downlink time window, Para. 446), wherein when a first symbol to which a demodulation reference signal (DM-RS) for the data channel is mapped is set in a first method (DM-RS may be used for the demodulation of a channel (e.g., EPDCCH or PDSCH) and may be transmitted in the resource blocks assigned to the channel (e.g., EPDCCH or PDSCH), Para. 80), the information indicating the location of the start symbol of the data channel is interpreted as a symbol offset (PDCCH and/or EPDCCH may provide control information in a DL Control Information (DCI) format, Para. 74.  An offset from the last subframe of the (E)PDCCH may be used to indicate the starting subframe of at least one of the PDSCH, Para. 398, FIG. 8).  
Lee fails to teach when the first symbol to which the DM-RS for the data channel is mapped is set in a second method, the information indicating the location of the start symbol of the data channel is interpreted as a symbol index in a slot.  
Ouchi teaches when the first symbol to which the DM-RS for the data channel is mapped is set in a second method (a DMRS associated with the second EPDCCH, the DMRSs described in FIG. 8 can be used, Para. 238.  The DMRS associated with the second EPDCCH is mapped only to OFDM symbols #5 and #6 in slot 1, Para. 238-239, 446, FIG. 8), the information indicating the location of the start symbol of the data channel is interpreted as a symbol index in a slot (the start position (the symbol index 1 at which the allocation of the PDSCH is started) of the PDSCH in a time direction (time symbol direction/OFDM symbol direction) is determined based on IDatastart, Para. 450).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ouchi with the teachings of Lee since Ouchi provides a technique for allocating symbols for DMRSs and PDSCHs, which can be introduced into the system of Lee to permit user equipment to obtain detailed information indicating the specific symbol allocations for data transmission with respect to DM-RSs related to PDSCHs.  


In regard to Claim 12, Lee teaches the DCI is transmitted to the UE in a physical downlink control channel (PDCCH) (PDCCH and/or EPDCCH may provide control information in a DL Control Information (DCI) format, Para. 74).  

In regard to Claim 13, Lee teaches the data channel is a physical downlink shared channel (PDSCH) (second downlink physical channel may be a PDSCH, Para. 446).  


Claim(s) 2, 6, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ouchi, and further in view of Larsson et al. (Pub. No.: US 20150009927 A1), hereafter referred to as Larsson.  
In regard to Claim 2, as presented in the rejection of Claim 1, Lee in view of Ouchi teaches the data channel.  
Lee in view of Ouchi fails to teach the information indicating the location of the start symbol of the data channel is included in the scheduling information or a radio resource control (RRC) message which is received from the base station.  
Larsson teaches the information indicating the location of the start symbol of the data channel is included in the scheduling information or a radio resource control (RRC) message which is received from the base station (the user equipment 121 may receive the PRB offset value OPRB in an RRC message, Para. 103).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Larsson with the teachings of Lee in view of Ouchi since Larsson provides a technique for conveying offset information through RRC with respect to a wireless resource for certain wireless transmissions, which can be introduced into the system of Lee in view of Ouchi to introduce the benefits of RRC for accurately informing devices through offset values when certain transmissions occur.  

	In regard to Claim 6, as presented in the rejection of Claim 1, Lee in view of Ouchi teaches the base station.  
	Lee in view of Ouchi fails to teach wherein the first symbol to which the DM-RS for the data channel is mapped is identified based on a signaling from the base station.  
Larsson teaches wherein the first symbol to which the DM-RS for the data channel is mapped is identified (the user equipment 121 may receive the PRB offset value OPRB before the user equipment 121 starts to receive downlink data transmissions on the eCCH from the network node 110, Para. 102) based on a signaling from the base station (the user equipment 121 may receive the PRB offset value OPRB in an RRC message, Para. 103).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Larsson with the teachings of Lee in view of Ouchi since Larsson provides a technique for conveying offset information through RRC with respect to a wireless resource for certain wireless transmissions, which can be introduced into the system of Lee in view of Ouchi to introduce the benefits of RRC for accurately informing devices through offset values when certain transmissions occur.  

In regard to Claim 10, as presented in the rejection of Claim 9, Lee in view of Ouchi teaches the data channel.  
Lee in view of Ouchi fails to teach the information indicating the location of the start symbol of the data channel is included in the scheduling information or a radio resource control (RRC) message which is transmitted from the base station.  
Larsson teaches the information indicating the location of the start symbol of the data channel is included in the scheduling information or a radio resource control (RRC) message which is transmitted from the base station (the user equipment 121 may receive the PRB offset value OPRB in an RRC message, Para. 103).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Larsson with the teachings of Lee in view of Ouchi since Larsson provides a technique for conveying offset information through RRC with respect to a wireless resource for certain wireless transmissions, which can be introduced into the system of Lee in view of Ouchi to introduce the benefits of RRC for accurately informing devices through offset values when certain transmissions occur.  

In regard to Claim 14, as presented in the rejection of Claim 9, Lee in view of Ouchi teaches the UE.  
	Lee in view of Ouchi fails to teach, wherein the first symbol to which the DM-RS for the data channel is mapped is identified based on a signaling from the base station.  
Larsson teaches, wherein the first symbol to which the DM-RS for the data channel is mapped is identified (the user equipment 121 may receive the PRB offset value OPRB before the user equipment 121 starts to receive downlink data transmissions on the eCCH from the network node 110, Para. 102) based on a signaling from the base station (the user equipment 121 may receive the PRB offset value OPRB in an RRC message, Para. 103).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Larsson with the teachings of Lee in view of Ouchi since Larsson provides a technique for conveying offset information through RRC with respect to a wireless resource for certain wireless transmissions, which can be introduced into the system of Lee in view of Ouchi to introduce the benefits of RRC for accurately informing devices through offset values when certain transmissions occur.  


Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ouchi , and further in view of Tang (Pub. No.: US 20200067669 A1), hereafter referred to as Tang.  
In regard to Claim 3, as presented in the rejection of Claim 1, Lee in view of Ouchi teaches the symbol.  
Lee in view of Ouchi fails to teach the symbol in which the DCI is transmitted is a first symbol among one or more symbols used for transmitting the DCI.  
	Tang teaches the symbol in which the DCI is transmitted is a first symbol among one or more symbols used for transmitting the DCI (a first OFDM symbol and second OFDM symbol of a slot are occupied by transmission of the control information and the terminal device receives the DCI sent on the first two OFDM symbols from the network device, Para. 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tang with the teachings of Lee in view of Ouchi since Tang provides a technique for formatting DCI in a wireless resource, which can be introduced into the system of Lee in view of Ouchi to permit a network to convey DCI in the first symbols of the wireless recourse to ensure prompt processing of DCI for controlling data transfers.  

In regard to Claim 11, as presented in the rejection of Claim 9, Lee in view of Ouchi teaches the symbol.  
Lee in view of Ouchi fails to teach the symbol in which the DCI is transmitted is a first symbol among one or more symbols used for transmitting the DCI.  
Tang teaches the symbol in which the DCI is transmitted is a first symbol among one or more symbols used for transmitting the DCI (a first OFDM symbol and second OFDM symbol of a slot are occupied by transmission of the control information and the terminal device receives the DCI sent on the first two OFDM symbols from the network device, Para. 80).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tang with the teachings of Lee in view of Ouchi since Tang provides a technique for formatting DCI in a wireless resource, which can be introduced into the system of Lee in view of Ouchi to permit a network to convey DCI in the first symbols of the wireless recourse to ensure prompt processing of DCI for controlling data transfers.  


Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ouchi, and further in view of Deenoo et al. (Pub. No.: US 20180310283 A1), hereafter referred to as Deenoo.  
In regard to Claim 8, as presented in the rejection of Claim 1, Lee in view of Ouchi teaches the data channel.  
Lee in view of Ouchi fails to teach, when the data channel is repeatedly transmitted in a plurality of slots, the resource region of the data channel belonging to a first slot among the plurality of slots is determined based on the symbol offset, and the resource region of the data channel belonging to remaining slot(s) except for the first slot among the plurality of slots is determined to be identical to the resource region of the data channel belonging to the first slot.  
Deenoo teaches, when the data channel is repeatedly transmitted in a plurality of slots, the resource region of the data channel belonging to a first slot among the plurality of slots is determined based on the symbol offset (a gap and/or guard period between the last symbol of PDCCH and the first symbol of PDSCH within the same subframe.  An offset between PDCCH and PDSCH.  Depending on the value of k in the DCI, WTRUs may determine the PDSCH location in subframe n+k (if k is included in the DCI).  Para. 221), and the resource region of the data channel belonging to remaining slot(s) except for the first slot among the plurality of slots is determined to be identical to the resource region of the data channel belonging to the first slot (The data region within a subframe may carry PDSCH for one or more WTRUs, e.g., the PDSCH transmission for different WTRUs may be multiplexed in time, frequency, and/or spatial domain.  Multiple PDSCH beams may be transmitted within the data region.  Para. 149, FIG. 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deenoo with the teachings of Lee in view of Ouchi since Deenoo provides a technique for arranging data channels and control channels, which can be introduced into the system of Lee in view of Ouchi to efficiently provide multiple data transmissions utilizing the same frequency resources.  

In regard to Claim 16, as presented in the rejection of Claim 9, Lee in view of Ouchi teaches the data channel.  
Lee in view of Ouchi fails to teach, when the data channel is repeatedly transmitted in a plurality of slots, the resource region of the data channel belonging to a first slot among the plurality of slots is determined based on the symbol offset, and the resource region of the data channel belonging to remaining slot(s) except for the first slot among the plurality of slots is determined to be identical to the resource region of the data channel belonging to the first slot.
Deenoo teaches, when the data channel is repeatedly transmitted in a plurality of slots, the resource region of the data channel belonging to a first slot among the plurality of slots is determined based on the symbol offset (a gap and/or guard period between the last symbol of PDCCH and the first symbol of PDSCH within the same subframe.  An offset between PDCCH and PDSCH.  Depending on the value of k in the DCI, WTRUs may determine the PDSCH location in subframe n+k (if k is included in the DCI).  Para. 221), and the resource region of the data channel belonging to remaining slot(s) except for the first slot among the plurality of slots is determined to be identical to the resource region of the data channel belonging to the first slot (The data region within a subframe may carry PDSCH for one or more WTRUs, e.g., the PDSCH transmission for different WTRUs may be multiplexed in time, frequency, and/or spatial domain.  Multiple PDSCH beams may be transmitted within the data region.  Para. 149, FIG. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deenoo with the teachings of Lee in view of Ouchi since Deenoo provides a technique for arranging data channels and control channels, which can be introduced into the system of Lee in view of Ouchi to efficiently provide multiple data transmissions utilizing the same frequency resources.  


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 102 & 35 USC § 103  
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive.  Page 7 of the Remarks presents the argument that The above-described features of amended claim 1 are not disclosed in Lee, Larsson, Tang, Kim, and Deenoo.  This argument is not persuasive.  The limitations introduced by the amendment of Claims 1 and 9, which are not taught by Lee, are taught by Ouchi et al. (Pub. No.: US 20180241525 A1).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHIRAG G SHAH can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
11-18-2022  

/CHIRAG G SHAH/Supervisory Patent Examiner, Art Unit 2477